

116 HR 6705 IH: Coronavirus State and Local Financial Assistance Act
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6705IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Mrs. Axne (for herself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo require the Secretary of the Treasury to establish a State and Local Government Coronavirus Relief Program to make grants to States to make up for lost revenue due to COVID–19 and social distancing steps taken by the State and political subdivisions of the State, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus State and Local Financial Assistance Act.2.State and Local Government Coronavirus Relief Program(a)In generalThe Secretary of the Treasury shall establish a State and Local Government Coronavirus Relief Program under which the Secretary shall make monthly grants to States to make up for lost revenue due to COVID–19 and social distancing steps taken by the State and political subdivisions of the State.(b)Estimate of lost revenue(1)AdministratorIn order to be eligible to receive a grant under this section, a State shall appoint an administrator who shall—(A)compile estimates for the revenue lost by the State and each political subdivision of the State because of COVID–19 and social distancing steps taken by the State and political subdivisions of the State; and(B)submit an estimate to the Secretary not later than the 20th of each month, which shall include—(i)a break down of how much of the losses were incurred by the State itself and how much was incurred by each political subdivision of the State;(ii)information for any prior months; and(iii)any corrections or updates from prior months.(2)RequirementsIn carrying out paragraph (1), the administrator—(A)shall compile such estimate based off of reductions in realized revenue as compared to the latest official revenue estimates as of February 15, 2020;(B)may only include losses occurring from March 1, 2020, through December 31, 2020;(C)may, with respect to sales, fuel, and other excise tax estimates, submit estimates to the Secretary either monthly or quarterly, depending on when such taxes are collected; and(D)shall, with respect to income and property taxes, submit estimates to the Secretary quarterly, and shall adjust for delays in payment dates.(c)Payment of grants(1)TimingThe Secretary shall make grant payments to a State under this section not later than 15 days after the date on which the Secretary receives a loss estimate under subsection (b)(1)(B).(2)Pro rata distributionIf, with respect to a month, the Secretary does not have sufficient funds available under this section to make full grant payments to all States based on the loss estimates submitted to the Secretary, the Secretary shall make pro rata payments to the States based on each State’s share of the aggregate national amount of losses submitted to the Secretary for the applicable month.(3)Treatment of overpaymentsWith respect to a State, an overpayment made by the Secretary in a prior month shall decrease the following month’s payment or, if an overpayment occurs in the final month of the Program, the Secretary may treat such overpayment as a debt of the State to the Federal Government. (d)Distribution to political subdivisionsA State that receives a grant under this section shall distribute a percentage of such grant to each political subdivision of the State in an amount equal to the percentage that such political subdivision’s loss made up of the revenue loss to the State as whole, as reported to the Secretary.(e)Program terminationThe Secretary’s authority to make grants under this section shall terminate on the earlier of—(1)the date on which funds are no longer available to carry out this section; or(2)December 31, 2020.(f)FundingThere is appropriated, out of any amounts in the Treasury not otherwise appropriated, $500,000,000,000 to the Secretary to carry out this section.(g)DefinitionsIn this section:(1)SecretaryThe term Secretary means the Secretary of the Treasury.(2)StateThe term State means each of the several States, the District of Columbia, and each territory and possession of the United States.